Exhibit 10.1

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT, dated as of August 1, 2011 (this “Agreement”), is
entered into by and among (i) NextWave Wireless LLC, a limited liability company
organized under the laws of the state of Delaware (the “Issuer” or the
“Company”), (ii) each holder (the “First Lien Holders”) of the Senior Secured
Notes due 2011 (the “First Lien Notes”) issued pursuant to that certain Purchase
Agreement dated as of July 17, 2006, as amended by that certain First Amendment
to Purchase Agreement dated as of March 12, 2008, that certain Second Amendment
to Purchase Agreement dated as of September 26, 2008, that certain Amendment and
Limited Waiver to the Note Agreements dated as of March 31, 2009, that certain
Amendment and Limited Waiver to the Note Agreements dated as of June 22, 2009,
and that certain Amendment and Limited Waiver to the Note Agreements dated as of
March 16, 2010 and as supplemented by that certain Limited Waiver to Purchase
Agreement Relating to Senior Secured Notes Due 2011 of NextWave Wireless LLC
dated as of July 17, 2011 (as amended, supplemented, restated or otherwise
modified from time to time, the “First Lien Purchase Agreement”), among the
Issuer, each guarantor party thereto (the “First Lien Guarantors”), the
purchasers party thereto, and The Bank of New York Mellon (formerly known as The
Bank of New York), as collateral agent (in such capacity, the “First Lien
Collateral Agent”), (iii) each holder (the “Second Lien Holders” and together
with the First Lien Holders, the “Holders”) of the Senior-Subordinated Secured
Second Lien Notes due 2011 (the “Second Lien Notes”) issued pursuant to that
certain Second Lien Subordinated Note Purchase Agreement dated as of October 9,
2008, as amended by that certain Amendment and Limited Waiver to the Note
Agreements dated as of March 31, 2009, that certain Amendment and Limited Waiver
to the Note Agreements dated as of June 22, 2009, and that certain Amendment and
Limited Waiver to the Note Agreements dated as of March 16, 2010 (as amended,
supplemented, restated or otherwise modified from time to time, the “Second Lien
Purchase Agreement”), among the Issuer, NextWave Wireless Inc. (“Parent”), each
guarantor party thereto (the “Second Lien Guarantors”), the purchasers party
thereto, and The Bank of New York Mellon, as collateral agent (in such capacity,
the “Second Lien Collateral Agent”), (iv) each undersigned holder (the
“Participating Third Lien Holders”, (x) the Participating Third Lien Holders
together with the holders of Third Lien Notes that are not party to this
Agreement, the “Third Lien Holders”, (y) the Participating Third Lien Holders
together with the First Lien Holders and the Second Lien Holders, the
“Participating Holders,” and (z) the Third Lien Holders together with the First
Lien Holders and the Second Lien Holders, the “Holders”)) of the
Senior-Subordinated Secured Third Lien Notes due 2011 (the “Third Lien Notes”
and together with the First Lien Notes and the Second Lien Notes, the “Existing
Notes”) issued pursuant to that certain Third Lien Subordinated Exchange Note
Exchange Agreement dated as of October 9, 2008, as amended by that certain
Amendment and Limited Waiver to the Note Agreements dated as of March 31, 2009,
that certain Amendment and Limited Waiver to the Note Agreements dated as of
June 22, 2009 and that certain Amendment And Limited Waiver to the Note
Agreements dated as of March 16, 2010 (as amended, supplemented, restated or
otherwise modified from time to time, the “Third Lien Purchase Agreement” and
together with the First Lien Purchase Agreement and the Second Lien Purchase
Agreement, the “Purchase Agreements”), among the Parent, as issuer, Issuer, as a
guarantor, each other guarantor party thereto (the “Third Lien Guarantors” and
together with the First Lien Guarantors and the Second Lien Guarantors, the
“Guarantors”, and the Guarantors together with the Issuer and Parent, the “Note
Parties”), the purchasers party thereto, and The Bank of New York Mellon, as
collateral agent (in such capacity, the “Third Lien Collateral Agent” and
together with the First Lien Collateral Agent and the Second Lien Collateral
Agent, the “Collateral Agents”), (v) Parent, (vi) the Guarantors and (vii) the
Collateral Agents.

 

1



--------------------------------------------------------------------------------

RECITALS

WHEREAS, the Issuer has informed the Holders that the following events are
reasonably likely to occur during the term of this Agreement and will constitute
Events of Default (the “Covered Defaults”): (a) the failure to pay the principal
of, and premium and interest on the First Lien Notes on or prior to August 1,
2011 under the First Lien Purchase Agreement in breach of Section 5.2 of the
First Lien Purchase Agreement, constituting Events of Default under Sections
6.1(a) and (b) of the First Lien Purchase Agreement, Section 6.1(g) of the
Second Lien Purchase Agreement and Section 6.1(f) of the Third Lien Purchase
Agreement; (b) the failure of Issuer to generally pay its debts as they come
due, constituting an Event of Default under Section 6.1(g)(5) of the First Lien
Purchase Agreement, Section 6.1(i)(5) of the Second Lien Purchase Agreement and
Section 6.1(i)(5) of the Third Lien Purchase Agreement; (c) the failure to pay
the principal of, and premium and interest on the Second Lien Notes at maturity
on November 30, 2011 under the Second Lien Note Purchase Agreement in breach of
Section 5.2 of the Second Lien Note Purchase Agreement and Section 5.3(a) of the
First Lien Purchase Agreement, constituting Events of Default under Sections
6.1(a) and (b) of the Second Lien Purchase Agreement, Section 6.1(e) of the
First Lien Purchase Agreement and Section 6.1(f) of the Third Lien Purchase
Agreement and (d) the failure to pay the principal of, and premium and interest
on the Third Lien Notes at maturity on December 31, 2011 under the Third Lien
Note Purchase Agreement in breach of Section 5.2 of the Third Lien Note Purchase
Agreement and Section 5.3(a) of the First Lien Purchase Agreement, constituting
Events of Default under Sections 6.1(a) and (b) of the Third Lien Purchase
Agreement, Section 6.1(e) of the First Lien Purchase Agreement and
Section 6.1(g) of the Second Lien Purchase Agreement.

WHEREAS, the Issuer has requested that the Holders agree to temporarily forbear
from taking any Enforcement Actions (as defined below) against it based upon the
Covered Defaults under the Purchase Agreements, and the Participating Holders
are willing to do so, but only to the extent, and on the terms and conditions
expressly set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, and to induce the Participating Holders to enter into this
Agreement, the parties hereto hereby agree as follows:

1. ACKNOWLEDGEMENTS OF COVERED DEFAULTS. Each Note Party acknowledges and agrees
that (i) during the term of this Agreement the Covered Default referred to in
clause (a) of the first WHEREAS clause above will occur and the other identified
Covered Defaults are reasonably likely to occur if the New Transaction (as
defined below) is not consummated; (ii) the occurrence of any Covered Default
shall constitute an Event of Default under the First Lien Purchase Agreement;
and (iii) immediately upon the occurrence of any Covered Default, (a) First Lien
Holders and First Lien Collateral Agent would be entitled to exercise certain
rights and remedies pursuant to the First Lien Purchase Agreement, the First
Lien Notes, the other Note Documents (as defined in each Purchase Agreement) and
applicable law, (b) subject to the provisions of the Intercreditor Agreement (as
defined in the First Lien Purchase Agreement), Second Lien Holders and Second
Lien Collateral Agent would be entitled to exercise certain rights and remedies
pursuant to the Second Lien Purchase Agreement, the Second Lien Notes, the other
Note Documents (as defined in the Second Lien Purchase Agreement) and applicable
law and (c) subject

 

2



--------------------------------------------------------------------------------

to the provisions of the Intercreditor Agreement (as defined in the First Lien
Purchase Agreement), Third Lien Holders and Third Lien Collateral Agent would be
entitled to exercise certain rights and remedies pursuant to the Third Lien
Purchase Agreement, the Third Lien Notes, the other Note Documents (as defined
in the Third Lien Purchase Agreement) and applicable law (clauses (a), (b) and
(c), the “Enforcement Actions”).

2. RATIFICATION AND REAFFIRMATION OF OBLIGATIONS AND LIENS.

(a) Each Note Party hereby ratifies and reaffirms the validity and
enforceability of all of the obligations under each Note Document and of each
Note Document and agrees that its obligations under each such Note Document and
this Agreement are its legal, valid and binding obligations enforceable against
it in accordance with the respective terms hereof and thereof and that it has no
defense (whether legal or equitable), set-off or counterclaim to the payment or
performance of such obligations in accordance with the terms of the Note
Documents. Each Note Party agrees and acknowledges that all agreements,
representations and warranties made under the Note Documents to which it is a
party survive the execution and delivery of this Agreement and the occurrence of
the Maturity Date (as defined in each Purchase Agreement).

(b) Each Note Party party to any of the Collateral Documents (as defined in each
Purchase Agreement) hereby ratifies and reaffirms all of the liens and security
interests heretofore granted pursuant to the Collateral Documents, as collateral
security for the indebtedness incurred pursuant to the Existing Notes and the
Purchase Agreements, and acknowledges that all of such liens and security
interests, and all collateral heretofore pledged as security for such
indebtedness, continues to be and remains collateral for such indebtedness from
and after the date hereof.

3. AGREEMENTS TO FORBEAR FROM ENFORCEMENT ACTION.

(a) Subject to the terms and conditions contained herein, each Participating
Holder and each Collateral Agent agrees to forbear from taking any Enforcement
Action under the respective Note Documents to which such Participating Holder or
Collateral Agent, as applicable, is party until the earliest to occur of:
(i) the Completion Date (as defined in, and as amended pursuant to, Annex A
hereto); (ii) any breach by the Issuer of the covenants set forth under this
Agreement; and (iii) the occurrence of an Event of Default (other than the
Covered Defaults) under the First Lien Purchase Agreement, the Second Lien Note
Purchase Agreement, or the Third Lien Note Purchase Agreement (such earliest
date, the “Forbearance Maturity Date”).

(b) None of the forbearances contained in this Agreement shall constitute a
waiver of the existence of any Covered Defaults under any of the Note Documents.
Notwithstanding the foregoing, the Participating Holders hereby waive the right
to charge, accrue or collect default interest at any time prior to the
Forbearance Maturity Date, and therefore the Holders shall not be entitled to
charge, accrue or collect default interest at any time prior to the Forbearance
Maturity Date; provided however that if the New Transaction is not consummated
by the Forbearance Maturity Date the Holders hereby expressly reserve the right
to accrue default interest (including any default interest that otherwise would
have accrued on or prior to such Forbearance Maturity Date) in accordance with
the applicable Purchase Agreement upon the occurrence and during the continuance
of an Event of Default (including without limitation, any Covered Default that
constitutes an Event of Default) under such Purchase Agreement retroactively to
the date of such Event of Default.

 

3



--------------------------------------------------------------------------------

(c) Each Participating Holder and each Collateral Agent hereby gives the Issuer
notice that, and the Issuer further acknowledges and affirms that, at any time
on or after the Forbearance Maturity Date, the agreement of each Participating
Holder and each Collateral Agent to forbear from taking any Enforcement Action
under the respective Note Documents shall cease and be of no further force or
effect, and each Collateral Agent and each Participating Holder shall be
entitled to exercise all rights and remedies available to it under the
applicable Note Documents or otherwise, without further notice or demand.

(d) Notwithstanding anything to the contrary set forth in the Purchase
Agreements, during the period from the date hereof until the Forbearance
Maturity Date, there will be no automatic acceleration of the obligations of the
Note Parties under the Note Documents relating to the Second Lien Notes or the
Third Lien Notes based upon the failure of Issuer to generally pay its debts as
they come due, which constitutes an Event of Default under Section 6.1(g)(5) of
the First Lien Purchase Agreement, Section 6.1(i)(5) of the Second Lien Purchase
Agreement and Section 6.1(i)(5) of the Third Lien Purchase Agreement.

4. LIMITED AGREEMENT.

(a) Each Participating Holder’s and each Collateral Agent’s agreement to forbear
from taking Enforcement Actions shall be limited precisely as written and shall
not be deemed (a) to be an amendment or waiver of any of the Covered Defaults or
any other term or condition of its respective Note Documents, to prejudice any
right or remedy which it may now have or may have in the future under or in
connection with the Note Documents or otherwise or (b) to be a consent to any
future agreement or waiver.

(b) Subject to Section 3(a) above, Participating Holders and Collateral Agents
reserve the right, to the extent provided in the applicable Purchase Agreement,
to exercise any or all of their rights and remedies under the applicable
Purchase Agreement, the Intercreditor Agreement (as defined in each Purchase
Agreement) and other Note Documents as a result of any Defaults or Events of
Default which may be continuing on the date hereof or any Defaults or Events of
Default which may occur after the date hereof, and Participating Holders and
Collateral Agents have not waived any of such rights or remedies, and nothing in
this Agreement, and no failure, delay or course of dealing on any of their part
in exercising any such rights or remedies, shall be construed as a waiver of any
such rights or remedies. No single or partial exercise of any right of
Participating Holders or Collateral Agents shall preclude any later exercise of
such right, and failure by Participating Holders or Collateral Agents to require
strict performance of any provision of the Note Documents shall not affect any
right of Participating Holders or Collateral Agents to demand strict compliance
and performance thereunder.

5. CONDITIONS TO EFFECTIVENESS; COVENANTS; CONSENT OF THIRD LIEN HOLDERS.

(a) This Agreement shall become effective only upon the satisfaction of all of
the following conditions precedent (the date of satisfaction of such conditions
being referred to herein as the “Effective Date”):

(i) Each Note Party shall have delivered to each of the Participating Holders an
executed copy of this Agreement.

 

4



--------------------------------------------------------------------------------

(ii) The First Lien Holders, the Second Lien Holders and holders of Third Lien
Notes representing at least 66-2/3% of the aggregate principal amount of the
outstanding Third Lien Notes shall have executed a copy of this Agreement.

(iii) The Issuer shall have paid all out-of-pocket fees and expenses of the
Participating Holders, including the reasonable fees and expenses incurred to
date of Emmet, Marvin & Martin, LLP, as legal counsel to the Collateral Agents,
O’Melveny & Myers LLP and Milbank, Tweed, Hadley & McCloy LLP (but not of any
other legal counsel to any Participating Holder) in connection with the Existing
Notes.

(iv) Each Note Party shall have delivered to each of the Participating Holders
certified copies of its Organizational Documents (as defined in each Purchase
Agreement), together with a good standing certificate from the Secretary of
State of its state of organization, each dated a recent date prior to the
Effective Date.

(v) Each Note Party shall have delivered to each of the Participating Holders
resolutions of its Board of Directors or equivalent governing body approving and
authorizing the execution, delivery, and performance of this Agreement,
certified as of the Effective Date by its corporate secretary or an assistant
secretary as being in full force and effect without modification or amendment.

(vi) Each Note Party shall have delivered to each of the Participating Holders
signature and incumbency certificates of its officers executing this Agreement.

(vii) On or before the Effective Date, all corporate and other proceedings taken
or to be taken in connection with the transactions contemplated hereby and all
documents incidental thereto shall have been delivered to the Participating
Holders, and the Participating Holders shall have received all such counterpart
originals or certified copies of such documents.

(viii) There shall be no action, suit or proceeding at law or in equity by or
before any court or governmental agency, authority or body or any arbitrator
involving any Note Party or its property pending or, to the knowledge of any
Note Party, threatened that (i) would reasonably be expected to have a material
adverse effect on the performance of the Note Parties’ obligations under this
Agreement or the consummation of the transactions contemplated thereby or
(ii) is or would be reasonably expected to have a material adverse effect on the
business, property, operations or conditions of the Note Parties taken as a
whole.

(ix) All representations and warranties contained in this Agreement shall be
true, correct and complete in all material respects on and as of the Effective
Date.

(b) On and after the Effective Date, Company shall (i) achieve each Refinancing
Milestone (as defined on Annex A hereto) in connection with the transaction
described on Annex A hereto (the “New Transaction”) on or prior to the date such
Refinancing Milestone is required to be achieved pursuant to Annex A hereto,
(ii) notify the Participating Holders of any material progress towards, and the
achievement of, each Refinancing Milestone on or prior to the date such
Refinancing Milestone is required to be achieved, and (iii) consummate such New
Transaction no later than the Completion Date (as defined in, and as amended
pursuant to, Annex A hereto).

 

5



--------------------------------------------------------------------------------

(c) Upon payment of the Extension Amount (as defined in and on the terms set
forth in Annex A hereto) to each of the Participating Third Lien Holders, other
than the Excluded Third Lien Holders (as defined in Annex A hereto), each of the
Participating Third Lien Holders shall automatically be deemed to have consented
to extend the maturity date of its respective Third Lien Note(s) to a date that
is six (6) months after the maturity date of the New First Lien Notes (as
defined in Annex A hereto).

6. REPRESENTATIONS AND WARRANTIES.

(a) Each Note Party, jointly and severally, hereby represents, warrants and
covenants with and to the Participating Holders and the Collateral Agents as
follows:

(i) the execution, delivery and performance of this Agreement are duly
authorized;

(ii) the agreements and obligations of each Note Party contained herein and
contained in the Purchase Agreements constitute the legal, valid and binding
obligations of such Note Party enforceable by the Participating Holders against
such Note Party in accordance with its terms, except as such enforceability may
be limited by an applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally and by general principles
of equity regardless of whether considered a proceeding in equity or at law;

(iii) the execution, delivery and performance of this Agreement are all within
each Note Party’s corporate or limited liability company powers;

(iv) neither the execution, delivery or performance of this Agreement by each
Note Party, nor the consummation of the transactions contemplated herein, nor
compliance with the provisions hereof (a) has violated or will violate any law
or regulation or any order or decree of any court or governmental authority in
any respect, (b) does or shall conflict with or result in the breach of, or
constitute a default in any respect under, any indenture, mortgage, deed of
trust, security agreement, agreement or instrument to which any Note Party is a
party or by which any Note Party or its property may be bound, (c) has violated
or will violate any provision of the Organizational Documents of any Note Party,
or (d) has or will result in, or require, the creation or imposition of any
lien, charge, security interest or other encumbrance on any of the assets or
properties of any Note Party;

(v) the execution and delivery by each Note Party of this Agreement and the
performance by each Note Party of this Agreement do not require any Governmental
Authorization by any Governmental Authority (including the FCC) (capitalized
terms used in this clause (v) but not defined in this Agreement shall have the
meanings given to them in each Purchase Agreement);

(vi) except for the Covered Defaults, no event has occurred and is continuing
that would constitute an Event of Default or a Default (as each such term is
defined in the respective Note Documents);

(vii) any financial information delivered by each Note Party fairly presents, in
all material respects, the financial position (on a consolidated and, where
applicable, consolidating basis) of the entities described in such financial
statements as at the dates thereof and

 

6



--------------------------------------------------------------------------------

the results of operations and cash flows (on a consolidated and, where
applicable, consolidating basis) of the entities described therein for each of
the periods then ended except as otherwise indicated therein and, subject, in
the case of any such unaudited financial statements, to changes resulting from
audit and normal year-end adjustments and the absence of footnotes;

(viii) the Company has delivered to the Participating Holders financial
projections (presenting consolidated balance sheet and results of operations
information, on a fiscal quarter basis) for the period beginning on the expected
date of issuance of the New First Lien Notes and ending on June 30, 2014 and, as
of the date of this Agreement, such projections are based on reasonable
estimates, information and assumptions and the Company has no reason to believe
that such projections are incorrect or misleading in any material respect;

(ix) since December 31, 2010, no event or change has occurred, other than the
occurrence of the Covered Defaults, that has had or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect (as
defined in each Purchase Agreement). Except as set forth in the Issuer’s
unaudited consolidated financial statements for the first fiscal quarter of
2011, since December 31, 2010, neither the Issuer nor any of its subsidiaries
has incurred any obligations or liabilities that would be required to be
reflected on a balance sheet or the notes prepared thereto in accordance with
GAAP consistently applied, other than obligations or liabilities incurred in the
ordinary course of business;

(x) the representations and warranties contained in Section 4.13 (FCC Licenses)
of each of the Purchase Agreements are true, correct and complete in all
material respects on and as of the date hereof except to the extent such
representations and warranties specifically relate to the Closing Date (as
defined therein), in which case they were true, correct and complete in all
material respects on and as of the Closing Date; and

(xi) the Collateral Documents (as defined in each Purchase Agreement) executed
by the Company and each of the Guarantors, are effective to create in favor of
the Collateral Agent, as security for the obligations under the Note Documents,
a valid Lien (as defined in each Purchase Agreement, and with respect to the
First Lien Notes, a valid First Priority Lien) on all of the Collateral, and all
filings and other actions necessary or desirable to perfect and maintain the
perfection (and First Priority status, in the case of the First Lien Notes) of
such Liens have been duly made or taken and remain in full force and effect.

7. RIGHTS OF CREDITORS IN BANKRUPTCY.

(a) Each Note Party hereby admits, acknowledges and agrees that each
Participating Holder’s entry into, and covenants to perform in accordance with,
this Agreement and such Participating Holder’s consummation of the transactions
contemplated hereby and thereby, constitute “new value” and “reasonably
equivalent value,” as those terms are used in Section 547 and 548 of Title 11 of
the United States Code (the “Bankruptcy Code”), received by each Note Party as
of the closing of this Agreement in contemporaneous exchange for each Note
Party’s entry into, and covenants to perform in accordance with, this Agreement
and documents executed in connection with this Agreement, and consummation of
the transactions contemplated hereby and thereby.

(b) Each Note Party acknowledges and agrees that all time-related defenses, such
as statutes of limitations, doctrines of estoppel, doctrines of laches or any
other rules of law or equity of similar nature, are hereby tolled with respect
to all rights, claims and causes of action of any kind

 

7



--------------------------------------------------------------------------------

whatsoever that any Participating Holder may have against any Note Party under
the Note Documents to which it is party as of the time of the closing of this
Agreement through and including the date which is ninety (90) days after the
Forbearance Maturity Date. Each Note Party hereby waives all such time-related
defenses to the extent such defenses are hereby tolled.

8. COSTS AND EXPENSES. The Issuer shall reimburse the Participating Holders for
all out-of-pocket fees and expenses of the Participating Holders, including the
reasonable fees and expenses of Emmet, Marvin & Martin, LLP, legal counsel to
the Collateral Agents, O’Melveny & Myers LLP and Milbank, Tweed, Hadley & McCloy
LLP (but not of any other legal counsel to any Participating Holder) in
connection with this Agreement and the transactions contemplated hereby.

9. FULL FORCE AND EFFECT; ENTIRE AGREEMENT. Except to the extent expressly
provided in this Agreement, the terms and conditions of each Note Document shall
remain in full force and effect. This Agreement and the Note Documents
constitute and contain the entire agreement of the parties hereto and supersede
any and all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.

10. RELEASE.

(a) Except with respect to the matters, rights and obligations specified in
Section 10(b) below, each Note Party, and to the extent permitted under
applicable law, each Note Party’s respective directors, officers, agents,
servants, representatives, attorneys, administrators, executors, heirs, assigns,
predecessors and successors in interest, and each of them (collectively, the
“Releasors”) hereby releases and forever discharges each Participating Holder,
each Collateral Agent and each of their respective parents, subsidiaries and
affiliates, past or present, and each of them, as well as each of their
respective directors, officers, agents, servants, employees, shareholders,
representatives, attorneys, administrators, executors, heirs, assigns,
predecessors and successors in interest, and all other persons, firms or
corporations with whom any of the former have been, are now, or may hereafter be
affiliated, and each of them (collectively, the “Releasees”), from and against
any and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action in law or equity, obligations, controversies, debts,
costs, expenses, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether known or unknown, fixed or
contingent, suspected or unsuspected by the Releasors, and whether concealed or
hidden (collectively, “Claims”), which Releasors now own or hold or have at any
time heretofore owned or held, which are based upon or arise out of or in
connection with any matter, cause or thing existing at any time prior to the
date hereof or anything done, omitted or suffered to be done or omitted at any
time prior to the date hereof in connection with the Note Documents or this
Agreement (collectively the “Released Matters”).

(b) It is expressly understood and agreed that it is the intent of Releasors to
forever release claims against Releasees arising out of the Released Matters,
but that nothing herein shall affect the obligations of the Releasees arising
subsequent to the date hereof, including, but not by way of limitation,
compliance subsequent to the date hereof with all terms and conditions of this
Agreement and the Note Documents.

(c) Without limiting the generality of the foregoing, each Note Party for itself
and on behalf of the other Releasors expressly releases any and all past,
present and future claims in connection with the Released Matters, about which
the Releasors do not know or suspect to exist in

 

8



--------------------------------------------------------------------------------

their favor, whether through ignorance, oversight, error, negligence or
otherwise, and which, if known, would materially affect any Releasor’s decision
to enter into this release. To this end, to the extent the release under this
Section 10 is a release as to which Section 1542 of the California Civil Code or
any similar provision of other applicable law applies, each Note Party for
itself, and on behalf of each of the other Releasors, waives all rights under
Section 1542 of the California Civil Code or such similar provision of other
applicable law, and acknowledges that Section 1542 of the California Civil Code
provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

The waiver above of rights under Section 1542 of the California Civil Code is
included solely out of an abundance of caution, and shall not be construed to
mean that Section 1542 of the California Civil Code is in any way applicable to
the release hereunder.

(d) Each Note Party and each other Releasor knowingly and willingly waives the
provisions of any law referenced in paragraph (c) above and acknowledges and
agrees that this waiver is an essential and material term of this release. Each
Note Party and each other Releasor has reviewed this release with its legal
counsel, and understands and acknowledges the significance and consequence of
this release and of the specific waiver thereof contained herein.

(e) Each Releasor executing this Agreement represents, warrants and agrees that
in executing and entering into this release, it is not relying and has not
relied upon any representation, promise or statement made by anyone which is not
recited, contained or embodied in this Agreement or the Note Documents. Each
Releasor understands and expressly assumes the risk that any fact not recited,
contained or embodied therein may turn out hereafter to be other than, different
from, or contrary to the facts now known to such Releasor or believed by such
Releasor to be true. Nevertheless, each Releasor intends by this release to
release fully, finally and forever all Released Matters and agrees that this
release shall be effective in all respects notwithstanding any such difference
in facts, and shall not be subject to termination, modification or rescission by
reason of any such difference in facts.

11. COUNTERPARTS; EFFECTIVENESS. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts taken together shall constitute but one and
the same instrument. This Agreement shall become effective upon (a) the
execution of a counterpart hereof or thereof by the Note Parties, each
Collateral Agent and each of the Participating Holders and (b) satisfaction of
each of the conditions precedent set forth in Section 5 of this Agreement.
Except as otherwise set forth in Section 3(a)(i), Section 5(b)(iii) and Annex A
hereto, this Agreement may not be amended except in a writing executed by each
party hereto.

12. NO THIRD PARTIES BENEFITED. This Agreement is made and entered into for the
sole benefit of the Note Parties and their affiliates, the Collateral Agents,
the Participating Holders, and each of their permitted successors and assigns,
and except as otherwise expressly provided in this Agreement, no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement. This
Agreement shall be binding upon any transferee of any Participating Holder party
hereto, and, prior to such transfer being effective, such transferee shall
execute a joinder to this Agreement.

 

9



--------------------------------------------------------------------------------

13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to any
provisions thereof that would require the application of the law of any other
jurisdiction.

14. WAIVER OF JURY TRIAL. EACH NOTE PARTY, EACH COLLATERAL AGENT AND EACH OF THE
PARTICIPATING HOLDERS HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this transaction, including contract claims, tort claims, breach of
duty claims and all other common law and statutory claims. The Note Parties, the
Collateral Agents and the Participating Holders each acknowledge that this
waiver is a material inducement for the Note Parties, the Collateral Agents and
the Participating Holders to enter into a business relationship, that the Note
Parties, the Collateral Agents and the Participating Holders have already relied
on the waiver in entering into this Agreement and that each will continue to
rely on the waiver in their related future dealings. The Note Parties, the
Collateral Agents and the Participating Holders further warrant and represent
that each has reviewed this waiver with its legal counsel, and that each
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 14 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

15. CONSENT TO JURISDICTION AND SERVICE OF PROCESS.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY NOTE PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH NOTE PARTY FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE NOTE PARTY, AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 OF THE
PURCHASE AGREEMENT;

(IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER SUCH NOTE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;

 

10



--------------------------------------------------------------------------------

(V) AGREES THAT HOLDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST SUCH NOTE PARTY IN THE COURTS
OF ANY OTHER JURISDICTION; AND

(VI) AGREES THAT THE PROVISIONS OF THIS SECTION 15 RELATING TO JURISDICTION AND
VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER
NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

16. SEVERABILITY. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected, it
being intended that all of the Participating Holders’ rights and privileges
shall be enforceable to the fullest extent permitted by law.

17. ACKNOWLEDGEMENT AND CONSENT BY GUARANTORS. Each Guarantor hereby
acknowledges that it has read this Agreement and consents to the terms thereof,
and hereby confirms and agrees that, notwithstanding the effectiveness of this
Agreement, the obligations of each Guarantor under the Guaranty shall not be
impaired or affected and the Guaranty is, and shall continue to be, in full
force and effect and is hereby confirmed and ratified in all respects. Each
Guarantor further agrees that nothing in the Note Documents or this Agreement
shall be deemed to require the consent of such Guarantor to any future amendment
to the Note Documents.

18. CERTIFICATION OF REGISTERS; DIRECTION TO COLLATERAL AGENTS.

(a) The Issuer, as registrar of the Register (as defined in the First Lien
Purchase Agreement), hereby certifies to the First Lien Collateral Agent, and
the First Lien Holders hereby acknowledge, that the undersigned First Lien
Holders are the holders of 100% of the aggregate outstanding principal amount of
the First Lien Notes; (ii) the Issuer, as registrar of the Register (as defined
in the Second Lien Purchase Agreement), hereby certifies to the Second Lien
Collateral Agent, and the Second Lien Holders hereby acknowledge, that the
undersigned Second Lien Holders are the holders of 100% of the aggregate
outstanding principal amount of the Second Lien Notes; and (iii) the Parent, as
registrar of the Register (as defined in the Third Lien Purchase Agreement),
hereby certifies to the Third Lien Collateral Agent, and the Participating Third
Lien Holders hereby acknowledge, that the undersigned Third Lien Holders are the
holders of 100% of the aggregate outstanding principal amount of the Third Lien
Notes.

(b) (i) Each of the undersigned First Lien Holders hereby authorizes and directs
the First Lien Collateral Agent to execute and deliver this Agreement in
accordance with the Collateral Agency Agreement (as defined in the First Lien
Purchase Agreement); (ii) each of the undersigned Second Lien Holders hereby
authorizes and directs the Second Lien Collateral Agent to execute and deliver
this Agreement in accordance with the Collateral Agency Agreement (as defined in
the Second Lien Purchase Agreement); and (iii) each of the undersigned Third
Lien Holders hereby authorizes and directs the Third Lien Collateral Agent to
execute and deliver this Agreement in accordance with the Collateral Agency
Agreement (as defined in the Third Lien Purchase Agreement).

 

11



--------------------------------------------------------------------------------

(c) Each of the parties hereto acknowledges and agrees that each Collateral
Agent shall be afforded all of the rights, privileges, protections, indemnities
and immunities afforded to it under its respective Collateral Agency Agreement
and the other Transaction Documents in connection with its execution of this
Agreement.

[SIGNATURE PAGES FOLLOW]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first
written above.

 

ISSUER: NEXTWAVE WIRELESS LLC By:  

    /s/ Francis J. Harding

  Name: Francis J. Harding   Title: Treasurer PARENT: NEXTWAVE WIRELESS INC. By:
 

    /s/ Francis J. Harding

  Name: Francis J. Harding   Title: EVP and CFO

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

GUARANTORS:

NEXTWAVE BROADBAND INC.

NW SPECTRUM CO.

AWS WIRELESS INC.

WCS WIRELESS LICENSE SUBSIDIARY, LLC

By:  

    /s/ Francis J. Harding

  Name: Francis J. Harding   Title: President and Treasurer

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

FIRST LIEN HOLDERS AVENUE INVESTMENTS, L.P.     By:   Avenue Partners, LLC, its
general partner   By:  

    /s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member AVENUE SPECIAL SITUATIONS FUND IV,
L.P.     By:   Avenue Capital Partners IV, LLC, its general partner       By:  
GL Partners IV, LLC, its managing member     By:  

    /s/ Sonia Gardner

    Name:   Sonia Gardner     Title:   Member AVENUE SPECIAL SITUATIONS FUND V,
L.P.     By:   Avenue Capital Partners V, LLC, its general partner       By:  
GL Partners V, LLC, its managing member     By:  

    /s/ Sonia Gardner

    Name:   Sonia Gardner     Title:   Member

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

FIRST LIEN HOLDERS (cont.) SOLA LTD By:   Solus Alternative Asset Management LP
Its:   Investment Adviser           By:  

        /s/ Gordon Yeager

          Name:   Gordon Yeager           Title:   Executive Vice President
SOLUS CORE OPPORTUNITIES MASTER FUND LTD By:   Solus Alternative Asset
Management LP Its:   Investment Adviser           By:  

        /s/ Gordon Yeager

          Name:   Gordon Yeager           Title:   Executive Vice President

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

SECOND LIEN HOLDERS AVENUE AIV US, L.P.     By:   Avenue AIV US Genpar, LLC its
general partner   By:  

    /s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

SECOND LIEN HOLDERS (cont.) SOLA LTD By:   Solus Alternative Asset Management LP
Its:   Investment Adviser         By:  

      /s/ Gordon Yeager

        Name:   Gordon Yeager         Title:   Executive Vice President

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

THIRD LIEN HOLDERS AVENUE-CDP GLOBAL OPPORTUNITIES FUND, L.P.     By:  

Avenue Global Opportunities Fund GenPar, LLC,

its general partner

  By:  

    /s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member AVENUE INTERNATIONAL MASTER, L.P.
    By:  

Avenue International Master Fund GenPar, Ltd.,

its general partner

  By:  

    /s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Director AVENUE INVESTMENTS, L.P.     By:  
Avenue Partners, LLC, its general partner   By:  

    /s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member AVENUE SPECIAL SITUATIONS FUND IV,
L.P.     By:   Avenue Capital Partners IV, LLC, its general partner       By:  
GL Partners IV, LLC, its managing member     By:  

    /s/ Sonia Gardner

    Name:   Sonia Gardner     Title:   Member

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

THIRD LIEN HOLDERS (cont.) SOLA LTD By:   Solus Alternative Asset Management LP
Its:   Investment Adviser         By:  

      /s/ Gordon Yeager

        Name:   Gordon Yeager         Title:   Executive Vice President SOLUS
CORE OPPORTUNITIES MASTER FUND LTD By:   Solus Alternative Asset Management LP
Its:   Investment Adviser         By:  

      /s/ Gordon Yeager

        Name:   Gordon Yeager         Title:   Executive Vice President

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

THIRD LIEN HOLDERS (cont.) KEVIN FINN & MADELINE MARIN FINN LIVING TRUST By:  

/s/ Kevin Finn

  Name: Kevin Finn   Title: Trustee

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

THIRD LIEN HOLDERS (cont.) LONESTAR PARTNERS, LP By:  

Lonestar Capital Management, LLC

Its Investment Adviser

By:  

    /s/ Yedi Wong

 

Name: Yedi Wong

Title: Chief Financial Officer

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

THIRD LIEN HOLDERS (cont.) ALDEN GLOBAL DISTRESSED OPPORTUNITIES MASTER FUND,
L.P. By:   Alden Global Capital Limited,   Investment Manager By:   Alden Global
Capital   (a Division of Smith Management LLC),   Service Provider to the
Investment Manager By:  

    /s/ David B. Zales

  Name: David B. Zales   Title: Vice-President and Secretary ALDEN GLOBAL VALUE
RECOVERY MASTER FUND, L.P. By:   Alden Global Capital Limited,   Investment
Manager By:   Alden Global Capital   (a Division of Smith Management LLC),  
Service Provider to the Investment Manager By:  

    /s/ David B. Zales

  Name: David B. Zales   Title: Vice-President and Secretary

 

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

THIRD LIEN HOLDERS (cont.)

    /s/ Douglas F. Manchester

Douglas F. Manchester

 

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

THIRD LIEN HOLDERS (cont.) NAVATION INC. By:  

/s/ Allen Salmasi

  Name: Allen Salmasi   Title: Chief Executive Officer

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

THIRD LIEN HOLDERS (cont.) POLGYON RECOVERY FUND L.P. By: Polygon Recovery Fund
GP, its general partner By:  

    /s/ Erick M. W. Caspersen

  Name:   Erick M. W. Caspersen   Title:   Authorized Signatory

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

COLLATERAL AGENTS

THE BANK OF NEW YORK MELLON,

as First Lien Collateral Agent

By:  

        /s/ Melinda Valentine

Name:   Melinda Valentine Title:   Vice President

THE BANK OF NEW YORK MELLON,

as Second Lien Collateral Agent

By:  

        /s/ Melinda Valentine

Name:   Melinda Valentine Title:   Vice President

THE BANK OF NEW YORK MELLON,

as Third Lien Collateral Agent

By:  

        /s/ Melinda Valentine

Name:   Melinda Valentine Title:   Vice President

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

ANNEX A

New First Lien Notes Issuance1

Terms and Conditions2

 

Issuer:    The Company Guarantors:    Same as for the existing First Lien Notes
Issue:    First priority senior secured notes ranking pari passu with all senior
obligations of the Company and yielding a minimum of $380,000,000 aggregate
amount of net proceeds (i.e., face amount less original issue discount,
commissions, and out-of-pocket fees and expenses incurred by or on behalf of the
Company in connection with the Offering, including without limitation, all fees
and expenses of the Third Lien Collateral Agent incurred in connection
therewith) (the “New First Lien Notes”). Maturity:    No earlier than June 30,
2014. Refinancing Milestones:   

The Company will complete the following activities relating to the offering of
the New First Lien Notes (the “Offering”) by the milestone dates set forth
below, which dates may be extended by mutual agreement of the Company and the
First Lien Holders (provided that the Completion Date may not be extended past
December 15, 2011 without the consent of all Holders):

 

•    Retain underwriters/placement agents (no later than August 8, 2011);

 

•    Announce financing (no later than August 15, 2011);

 

•    Begin marketing/syndication (no later than August 15, 2011);

 

•    Circulate definitive documents (no later than August 26, 2011); and

 

•    Complete financing (no later than September 30, 2011 (the “Completion
Date”)).

 

1 

May be converted to a loan facility.

2 

All capitalized terms used but not defined herein have the meanings given to
them in the Forbearance Agreement, dated August 1, 2011, to which this Annex A
is annexed (the “Forbearance Agreement”).



--------------------------------------------------------------------------------

Collateral:    The New First Lien Notes will be secured by a first priority lien
over substantially all of the assets of the Company and the Guarantors, on a
substantially similar basis to the existing First Lien Notes. Use of Proceeds:
  

The Company shall use the proceeds of the New First Lien Notes solely for the
following purposes:

 

(i)      first, to repay all principal and accrued interest (including PIK
interest) on the existing First Lien Notes, together with all fees and expenses
of the holders thereof and of the First Lien Collateral Agent incurred in
connection therewith;

 

(ii)     second, to repay all principal and accrued interest (including PIK
interest) on the existing Second Lien Notes, together with all fees and expenses
of the holders thereof and of the Second Lien Collateral Agent incurred in
connection therewith;

 

(iii)    third, to pay $25,000,000 for the Extension Amount to the Participating
Third Lien Holders other than the Excluded Third Lien Holders, as defined below;
and

 

(iv)    fourth, to provide the Company with working capital.

 

If the net proceeds of the New First Lien Notes are not sufficient to provide
the Company with at least $55 million in working capital in accordance with
clause (iv) above, the terms of the New First Lien Notes and the New Second Lien
Notes (as defined below) will permit the Company to issue incremental first
priority senior secured notes ranking pari passu with all senior obligations of
the Company (including the New First Lien Notes) for an aggregate amount of net
proceeds up to such deficit at a later date, and such incremental notes shall be
deemed to be New First Lien Notes for purposes of this Annex A.

New Second Lien Notes:    Upon the repayment of the existing First Lien Notes
and Second Lien Notes pursuant to clauses (i) and (ii) above and after giving
effect to the application of the Extension Amount as described below, the
existing Third Lien Notes held by the Participating Third Lien Holders shall
automatically be exchanged for a new series of Notes (the “New Second Lien
Notes”), which shall be secured by a second priority lien in the aggregate
principal amount equal to any such exchanged Third Lien Notes. Such second
priority lien shall be on substantially the same terms as those set forth in the
documents governing the existing Second Lien Notes and shall be second in
priority only to the liens securing the New First Lien Notes and any



--------------------------------------------------------------------------------

   current and future senior obligations of the Company ranking pari passu with
the New First Lien Notes and permitted to be incurred under the terms of the New
Second Lien Notes (such senior obligations collectively with the New First Lien
Notes, the “First Lien Obligations,”) in each case for so long as such liens
shall exist. The maturity date of the New Second Lien Notes shall be a date that
is six (6) months after the maturity date as shall be set in respect of the New
First Lien Notes. In the event the First Lien Obligations are repaid or
otherwise terminate, the New Second Lien Notes shall automatically become
secured by a first priority lien. Subject to the above, the Participating Third
Lien Holders shall be deemed to consent to the transactions described in this
Annex A and all related transactions and, as holders of the New Second Lien
Notes, shall execute and deliver a new intercreditor agreement on similar terms
as the Intercreditor Agreement as defined in the Third Lien Purchase Agreement.
Extension Amount:   

Upon the consummation of the Offering, but prior to the exchange of existing
Third Lien Notes for New Second Lien Notes, the Company shall pay or cause to be
paid an amount of $25,000,000 (as contemplated under the Use of Proceeds) in the
aggregate (the “Extension Amount”) to Participating Third Lien Holders other
than the Excluded Third Lien Holders (as defined below) to reduce the principal
amount of the outstanding Third Lien Notes held by the Participating Third Lien
Holders other than the Excluded Third Lien Holders, such Extension Amount to be
applied pro rata in accordance with the Third Lien Note holdings of the
Participating Third Lien Holders (without considering the holdings of the
Excluded Third Lien Holders); provided, however, that in the event any Third
Lien Holder (other than an Excluded Third Lien Holder) elects not to be party to
the Forbearance Agreement on or prior to the effective date of the Forbearance
Agreement, (i) such Third Lien Holder shall not be entitled to payment of and
shall forfeit any claim to its pro rata share of the Extension Amount (such
amount, the “Non-Participation Amount”), and (ii) the Extension Amount shall be
reduced by the aggregate Non-Participation Amount.

 

For purposes hereof, “Excluded Third Lien Holders” means Avenue-CDP Global
Opportunities Fund, L.P., Avenue International Master, L.P., Avenue Investments,
L.P., Avenue Special Situations Fund IV, L.P., Sola Ltd, and Solus Core
Opportunities Master Fund Ltd, as holders of existing Third Lien Notes.